 Case 2:19-cv-04821-MWF-KS Document 64 Filed 05/18/20 Page 1 of 1 Page ID #:762



1
2
3                            NOTE: CHANGES MADE BY THE COURT
4
5
6
7
8                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   Richard Dalton, Arthur Catalano,   )   Case No.: 2:19-cv-04821-MWF-KS
     Matthew Fernandes, Andre Joseph,   )
11                                          [PROPOSED] ORDER GRANTING
     Alexander Alonso, and Randolph     )
                                            THE JOINT STIPULATION TO
12                                      )
     Jones, individually and on behalf of   CONTINUE DISCOVERY DISPUTE
     others similarly situated,         )   CONFERENCE CALL
13
                                        )
14                 Plaintiffs,          )
     v.                                 )
15
                                        )
16   Anovos Productions, LLC, Disney )
     Lucasfilm Ltd., NBCUniversal       )
17
     Media, LLC; and CBS Studios, Inc., )
18                                      )
                       Defendants.      )
19
20
             Based upon the Joint Stipulation, this Court hereby orders that the
21
     conference call regarding the discovery dispute is continued to June 17, 2020 at
22
     2:00pm.
23
             IT IS SO ORDERED.
24
25
     Dated: May 18, 2020                _______________________________
26                                      HON. KAREN STEVENSON
27                                      UNITED STATES MAGISTRATE JUDGE

28
     PROPOSED ORDER                         1
